Citation Nr: 0023277	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-06 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
benefits under 38 U.S.C.A. Chapter 35.

3.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318 (West 1991 & Supp. 2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1941 to January 
1945. The appellant is the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1994 RO rating decision and subsequent RO 
rating decisions that denied service connection for the cause 
of the veteran's death, denied dependents' educational 
assistance benefits under 38 U.S.C.A. Chapter 35, and denied 
dependency and indemnity compensation (DIC) benefits pursuant 
to the provisions of 38 U.S.C.A. § 1318.  The appellant 
submitted a notice of disagreement in November 1998, and the 
RO issued a statement of the case in January 1999.  The 
appellant submitted a substantive appeal in March 1999, and 
both appellant and her son testified at a hearing in August 
1999.

It appears that the veteran's original claims folder is 
unavailable, and that the record consists of a claims folder 
"rebuilt" in 1989.



FINDINGS OF FACT

1.  The veteran died in June 1994.

2.  At the time of the veteran's death, he was receiving 
compensation under the provisions of 38 U.S.C. § 351 (now 
§ 1151) for incontinence due to damaged urinary sphincter, 
rated 60 percent disabling since April 1988; service 
connection was not in effect for any disability.

3.  The cause of the veteran's death was sepsis; and peptic 
ulcer disease was a condition contributing to death.

4. The appellant has not submitted competent (medical) 
evidence linking the primary cause or contributory cause of 
the veteran's death, sepsis and peptic ulcer disease-first 
found many years after service-to an incident of service or 
to the disability for which he was receiving compensation; 
nor has she submitted competent (medical) evidence showing 
that the disability for which he was receiving compensation 
was a material factor in causing the veteran's death.


CONCLUSIONS OF LAW

1. The claim for service connection for the cause of the 
veteran's death is not well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991).

2. The required conditions for eligibility for dependents' 
educational assistance benefits have not been met.  38 
U.S.C.A. § 3501(a) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.807(a) (1999).

3. The required conditions for eligibility for DIC benefits 
have not been met.  38 U.S.C.A. § 1318 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.22, effective prior to or as of 
January 21, 2000.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well-grounded claims; 
that is, evidence which shows that her claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If she has not presented such claims, 
her appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist her further in the development of 
the claims.  Murphy at 81.  The United States Court of 
Appeals for Veterans Claims (Court) has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1999).

The disability for which the veteran was receiving 
compensation at the time of his death is a qualifying 
disability (to be treated as "service-connected") for the 
purpose of benefits under 38 U.S.C.A. § 1310 (cause of death) 
and § 1318 (disability rated totally disabling for ten years 
prior to death), but not § 3501 (Dependents' educational 
assistance).  VAOPGCPREC 13-96.

A death certificate shows that the veteran's death in June 
1994 was due to sepsis, and that peptic ulcer disease was a 
condition contributing to death. A review of the evidence in 
the claims folders shows that service connection was in 
effect for incontinence due to damaged urinary sphincter, 
rated 60 percent.  The evidence does not show that the 
veteran was entitled to a total disability rating for 
compensation purposes for 10 or more years immediately 
preceding his death in June 1994, such as to entitle the 
appellant to Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1318; nor is there an issue of hypothetical 
entitlement to dependency and indemnity compensation under 
this law, as the disability in question did not exist prior 
to VA surgery in April 1988.  Marso v. West, 13 Vet. App. 260 
(1999).

The service and the post-service medical records do not show 
the presence of sepsis and/or peptic ulcer disease until many 
years after service, and these medical records do not link 
these conditions to an incident of service or to a service-
connected disability.  A claim is not well grounded where 
there is no medical evidence showing a nexus between a 
current disability and service.  Caluza, 7 Vet. App. 498. Nor 
is there is competent (medical) evidence showing a causal 
connection, or showing that a service-connected disability 
caused or was a material factor in the production of the 
veteran's death.

The appellant and her son testified at a hearing to the 
effect that the veteran had irreparable urinary incontinence 
as a result of medical and surgical treatment at a VA 
facility in 1988, for which compensation was awarded under 
38 U.S.C.A. § 1151, and that his service-connected disability 
caused the veteran to become depressed and give up living-
thereby contributing to his death.  The Board finds this lay 
evidence is not sufficient to support a claim for service 
connection for the medical cause of the veteran's death.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

VA hospital records show that the veteran was admitted for 
emergency respite care and geriatric services in September 
1991, and that he was not discharged until his death in June 
1994.  Although these records show that the veteran was also 
diagnosed with dementia with Korsakoff's psychosis, this 
medical evidence does not show any causal connection between 
any neurological or psychiatric disability and the veteran's 
service-connected disability; nor does the evidence of record 
reflect that any neurological or psychiatric disability was 
the cause of or contributed to the veteran's death.

In this case, the medical evidence shows that the cause and a 
contributing condition of the veteran's death were sepsis and 
peptic ulcer disease, first found many years after service.  
There is no competent (medical) evidence linking these 
conditions to an incident of service or to a service-
connected disability; nor is there a showing that a service-
connected disability was a material factor in the cause of 
the veteran's death.  Hence, the appellant's claim for 
service connection for the cause of the veteran's death must 
be denied as not well grounded.

For purposes of Survivors and Dependents' Educational 
Assistance (Chapter 35 benefits), the term "eligible person" 
means a child, spouse or surviving spouse of a person who (i) 
died of a service-connected disability, (ii) has a total 
disability permanent in nature resulting from a service-
connected disability, or who died while a disability so 
evaluated was in existence, or (iii) at the time of 
application for benefits under this chapter is a member of 
the Armed Forces serving on active duty listed, pursuant to 
section 556 of title 37, and regulations issued thereunder, 
by the Secretary concerned in one or more of the following 
categories and has been so listed for a total of more than 
ninety days:  (A) missing in action, (B) captured in line of 
duty by a hostile force, or (C) forcibly detained or interned 
in line of duty by a foreign government or power.  38 
U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.


The evidence does not show that the cause and a contributing 
condition of the veteran's death, sepsis and peptic ulcer 
disease, are related to service; that a service-connected 
disability caused or contributed to his death; or that the 
appellant otherwise meets the criteria for entitlement to 
dependents' educational assistance.  Accordingly, the Board 
finds that the appellant's claim for this benefit has no 
legal merit, and it is denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Nor does the evidence show that the required conditions for 
eligibility for DIC benefits have been met, as noted above.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.22.  As such, the Board 
finds that the appellant's claim for this benefit also has no 
legal merit, and it is denied.  Sabonis, 6 Vet. App. 426.

The appellant is advised that she may reopen the claim for 
service connection for the cause of the veteran's death at 
any time by notifying the RO of such an intention and 
submitting supporting evidence.  An example of supporting 
evidence is a medical opinion that shows a causal connection 
between the disability for which he was receiving 
compensation and the cause of the veteran's death.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).



ORDER

The claim for service connection for the cause of the 
veteran's death is denied as not well grounded.

Entitlement to dependents' educational assistance benefits 
under 38 U.S.C.A. Chapter 35 is denied.

DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
are denied.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 

